At one time, Section 1306-b. Code Supplement, 1013, limited all municipal indebtedness to 1/1/4 per cent, except as to matters specified, which do not include the building of bridges. If I understand the majority aright, its sole defense of the judgment below is that said statute was so amended by Chapter 39 of the Acts of the Thirty-fourth General Assembly (now Sections 758-d and 75S-e of the Code Supplement. 1013), as to confer authority to do what defendants did. The defendant city does not fully agree with this. It asserts in its demurrer that necessary new authority was also, if not wholly, created by an act of the thirty-seventh general assembly. Indeed, it is only by inference the demurrer claims anything for the work of the thirty-fourth. Its only specific allegation as to what made the necessary change in Section 1306-b is that it was au act of the thirty-seventh. This last act did not become effective until after the doing of what appellant complains of. The act is presumed to be, and is, in fact, prospective only, and is not and does not purport to be a special or curative act. In my opinion, it is not available if, without it, the law gives no authority for what was done. And, of course, if there was such authority before the thirty-seventh general assembly acted, it does not matter that its act failed to give such anthority. Notwithstanding the position taken by the demurrant, I think the opinion must be treated as upholding what was done by the defendants on the sole ground that the necessary power was given by act of the thirty-fourth general assembly. *Page 1319 
In arguing that the act of that assembly gave the necessary power, much stress is laid upon the fact that one section of the statute declares the act shall be construed "as granting additional power without limiting the power already existing in cities of the first class." It is not clear to me why this expository section is very controlling on the matter we have for decision. Had there been no such section, the act could scarcely have been construed into limiting the power of cities to go into debt for bridge building. The existing law declared, in terms, that the limit should be 1¼ per cent for all purposes which, by the specifications as to what objects the limitations should not apply to, left the statute a prohibition to go in debt above 1¼ per cent for many things, including bridge building. In other words, before the act of the thirty-fourth general assembly, the law, in effect, did not permit as much as a debt of 1¼ per cent for bridge building. A further limitation upon such statute law must be something that forbids going in debt at all, or limits the power to go in debt to a point even lower than it was before. All must concede that the act of the thirty-fourth general assembly does neither of these things, and is, in truth, not an additional limitation. But how is the fact that this is so material? How does a direction that something which is, in truth, not a new limitation, shall not be construed to be such limitation, furnish evidence that a specific enlargement has been made? The act of the thirty-fourth general assembly may be such enlargement, but that must be found from words of enlargement, and not from a self-evidently correct declaration by the legislature that it has not created an additional limitation. And I am unable to see how a legislative declaration that a statute does give additional power is relevant argument to prove that some particular additional power is given by the statute in which such declaration is found, or even that such declaration proves that any
addition to power has been made. *Page 1320 
Whether additional powers are given by a statute may not be determined by a rider to the effect that the act shall be construed to give additional powers, and not to limit powers already possessed. If existing law authorize a city to punish fast driving by a fine of not more than $50, and an amending statute authorize such fine in specified cases to go up to $75, such amendment, on its own face, would be an enlargement of power, without limitation upon any already possessed. That would be so if there were no rider directing that it be so construed. And though there be such rider, it cannot in the least add anything to what the amendment does, iu fact, give. In one word, the expository clause found in the act of the thirty-fourth general assembly has, it seems to me, no bearing on determining whether the act gave enlarged power as to going in debt for bridges, or, if it does, what that enlargement is.
Coming now to an examination of the act as written, it appears that no authority is granted except this: Cities of the first class are "hereby authorized to contract indebtedness and to issue bonds for the purpose of constructing bridges." Despite the declaration in the statute that this gives additional power, the fact is otherwise. Before the passage of this statute, cities were authorized to contract indebtedness and to issue bonds for the purpose of constructing bridges. See Section 758, Code of 1897, and Sections 758-a to 758-c, inclusive, Code Supplement, 1907. Again, Section 1306-b, Code Supplement, 1913, recognized there was power to go in debt for obtaining bridges, because it authorized going in debt for several purposes which, it is conceded, included the getting a bridge. One may concede, for the sake of argument, that the act of the thirty-fourth made some changes in using the power to go in debt, and in evidencing a debt "for the purpose of constructing bridges;" but it added nothing to the abstract power to contract indebtedness in some amount, and to issue bonds for the construction *Page 1321 
of bridges; and surely, the naked fact that the act of the thirty-fourth authorized going in debt and issuing bonds to obtain bridges, if an additional power, is not an enlargement of the debt limit. Surely, the authority given "to contract indebtedness and to issue bonds for the purpose of constructing bridges," pretends neither to enlarge the amount of the debt that may be contracted nor to lower it. The next provision of the amendatory statute relied on is that the bonds which it authorizes shall be payable in installments, not exceeding 20, bear interest not exceeding 5 per cent, and be in such form and payable at such place as the city council shall, by ordinance, designate. Concede that this is an enlargement on the method of carrying an improvement by bonds, what is there in it that gives the slightest additional power to go in debt more than theretofore existing law permitted? Surely, a permission "to contract indebtedness," a permission to secure such indebtedness by a bond issue, and a direction as to form, rate of interest, and the like, of these bonds, gives, despite a declaration that additional powers are created, no additional power, and, for that matter, no power at all to enlarge the permitted debt. If, then, the declaration of the rider is borne out, that must be so because the statute in question provides, further, that no city "shall become indebted in excess of 5 per centum of the actual value of the taxable property of said city, as shown by the last preceding assessment roll." Notwithstanding the rider, I am unable to see how it can be held that this is not a limitation of power, but is an addition to power. Certainly, it is not a grant of power, much less of additional power, to incur indebtedness, to declare that indebtedness shall not be in excess of a limitation fixed. I agree, however, that this is not a limitation of the powers already existing. It is, instead, a restatement of a limitation that always did exist, is one fixed by the Constitution, and is, therefore, one which no legislature could *Page 1322 
change. A statement in a statute that no city should, in any event, become indebted in excess of the amount of the debt as limited by the Constitution, does not, as I view it, have the slightest bearing on whether a statute debt limit, declaring that not more than a stated part of said 5 per cent maximum is available for a stated purpose, has been enlarged. There is much more reason for claiming that the act of the thirty-seventh general assembly made the change which all agree was necessary. Section 1306-b, Code Supplement, 1913, provided, in manifest effect, that the aggregate amount of debt to pay for getting bridges and many other things should be 1¼ per cent. Chapter 85 of the Acts of the Thirty-seventh General Assembly so changed the law as that this limitation of 1¼ per cent became the limitation upon debt "for general or ordinary purposes." It is, of course, true that the building of a bridge in a great city is not an expenditure for general or ordinary municipal purposes, and the act of the thirty-seventh general assembly may fairly be said to enlarge the limit of 1¼ per cent, so far as bridge building is concerned. It is, no doubt, on this reasoning that the demurrer of the city urged the act of the thirty-seventh general assembly as an authorization. It is true, as I have said, that this act became effective too late to be available to these defendants. But that does not eliminate it as an element in construction. It indicates strongly the legislature was of opinion that, until this last act was passed, there had been no enlargement of the limitation which made bridge building a partner in an aggregate limitation of debt to 1¼ per cent.
The majority concedes, as said, that the defendants exceeded the authority given them by law, unless Chapter 39 of the Acts of the Thirty fourth General Assembly so amended 1306-b, Code Supplement, 1913, as to authorize thereafter what was not authorized before. I have tried to point out why, despite the fact that said Chapter 39 declares the *Page 1323 
act shall be construed as granting additional power without limiting the power already existing, nothing in the chapter removed the debt limit theretofore existing, and that, if same was changed, it was by the act of the thirty-seventh general assembly, which became law too late to avail the appellees.
What I have said is on the assumption that the opinion is based wholly on a plain change of the statute, and I have addressed myself wholly to giving my views on whether the amendment will sustain the act of these defendants. The briefs present other points which, I take it, are material only if the amendment relied upon was insufficient. They are such arguments as that, if the act complained of was one authorized by the law, as it was when the cause was tried, an injunction should not issue though the act was illegal when done; and that the passing of bonds to innocent purchasers will deny the injunction though the issue was not authorized by law. I do not think either position is well taken. But, at most, these are avoidance arguments, and where I differ with the majority is in its holding that there is nothing to avoid. I would reverse.
 *Page 218